                                        Case 3:95-cr-00319-MMC Document 2013 Filed 11/10/20 Page 1 of 1




                                  1                           IN THE UNITED STATES DISTRICT COURT

                                  2                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  3

                                  4      UNITED STATES OF AMERICA,                     Case No. 95-cr-00319-MMC-7
                                  5                   Plaintiff,
                                                                                       ORDER DENYING REQUEST FOR
                                  6              v.                                    EXTENSION OF TIME
                                  7      WALTER PIERRE RAUSINI,
                                  8                   Defendant.

                                  9

                                  10         Before the Court is defendant Walter Pierre Rausini’s (“Rausini”) request, dated

                                  11   November 3, 2020, by which he seeks a further extension, to January 22, 2021, of the

                                  12   deadline to file opposition to the government’s Motion to Unseal.1
Northern District of California
 United States District Court




                                  13         The basis for Rausini’s instant request, as with his last four requests, is his

                                  14   asserted inability to conduct legal research during a prison lockdown instituted in

                                  15   response to the COVID-19 pandemic. At present, however, there is no indication those

                                  16   circumstances will change by January 22, 2021, or, for that matter, by any date that is

                                  17   reasonably predictable at this time.

                                  18         At some point, however, the Motion to Unseal must be decided, and, given that it

                                  19   has been pending since May 20, 2020, i.e., for close to six months, without any response,

                                  20   Rausini’s request for an extension beyond the last extension granted is hereby DENIED.

                                  21         IT IS SO ORDERED.

                                  22

                                  23   Dated: November 10, 2020
                                                                                               MAXINE M. CHESNEY
                                  24                                                           United States District Judge
                                  25

                                  26
                                             1
                                  27           By order filed November 3, 2020, the Court granted Rausini an extension to
                                       November 30, 2020. Rausini is not an e-filer, and the Court assumes he would not have
                                  28   received that order by mail prior to the date on which he sent his instant request.
